EX-99.e.1.iv Delaware Distributors, L.P. 2005 Market Street Philadelphia, PA 19103 November 26, 2010 Delaware Group Income Funds 2005 Market Street Philadelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”) agrees that in order to improve the performance of the series of Delaware Group Income Funds set forth below (each a “Fund”), the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees applicable to the specified Fund class, so that such Fund’s Rule 12b-1 (distribution) fees with respect to such class will not exceed the percentages set forth below for the period November 26, 2010 through November 28, 2011. Fund Class 12b-1 Cap Delaware Corporate Bond Fund Class A 0.25% Class R 0.50% Delaware Extended Duration Fund Class A 0.25% Class R 0.50% Delaware High Yield Opportunities Fund Class R 0.50% Delaware Core Bond Fund Class A 0.25% Class R 0.50% Delaware Diversified Floating Rate Fund Class A 0.25% Class R 0.50% The Distributor acknowledges that it shall not be entitled to collect on, or make a claim for, waived fees at any time in the future. Delaware Distributors, L.P. By: /s/J. Scott Coleman Name: J. Scott Coleman Title: President Your signature below acknowledges acceptance of this Agreement: Delaware Group Income Funds By: /s/Patrick P. Coyne Name: Patrick P. Coyne Title: President Date:
